NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         AUG 17 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

NATURAL FASHIONS, INC., a California             No. 16-15825
corporation,
                                                 D.C. No. 2:15-cv-00033-MCE-
                Plaintiff-Appellee,              CMK

 v.
                                                 MEMORANDUM*
BEST OF KASHMIR, AKA BOK, AKA
BOK Style; et al.,

                Defendants-Appellants.

                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                             Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Appellants Shah Nawaz Farash, Shanu, and Best of Kashmir appeal pro se

from the district court’s order denying their motion to set aside entry of default in

this copyright infringement action. We have jurisdiction under 28 U.S.C. § 1291.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for an abuse of discretion the district court’s denial of a motion to set

aside entry of default under Federal Rule of Civil Procedure 55(c). Franchise

Holding II, LLC v. Huntington Restaurants Grp., Inc., 375 F.3d 922, 925 (9th Cir.

2004). We affirm.

      In their opening brief, appellants failed to challenge any of the district

court’s grounds for denying their motion to set aside entry of default, and therefore

appellants have waived any such challenge. See Indep. Towers of Wash. v.

Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not consider any claims

that were not actually argued in appellant’s opening brief.”); Smith v. Marsh, 194
F.3d 1045, 1052 (9th Cir. 1999) (“[A]rguments not raised by a party in its opening

brief are deemed waived.”). We therefore do not reach the merits of this case.

      To the extent that Best of Kashmir is a business entity and not an assumed

name for Shah Nawaz Farash, we dismiss Best of Kashmir’s appeal because

Farash, a non-attorney, may not represent a business entity. See United States v.

High Country Broad. Co., 3 F.3d 1244, 1245 (9th Cir. 1993) (“A corporation may

appear in federal court only through licensed counsel.”); C.E. Pope Equity Trust v.

United States, 818 F.2d 696, 697 (9th Cir. 1987) (“Although a non-attorney may

appear in propria persona in his own behalf, that privilege is personal to him. He

has no authority to appear as an attorney for others than himself.” (citations

omitted)).


                                          2                                        16-15825
      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Appellants’ request for an order requiring the parties to submit fabric

samples, set forth in the opening brief, is denied.

      AFFIRMED.




                                           3                                    16-15825